DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Allowable Subject Matter
2.  	Claims 1-18 allowed.
                                                                       Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1-12, the prior art failed to disclose or reasonably suggest the predetermined portion of the peripheral edge of the second IC device being retained adjacent to the predetermined portion of the peripheral edge of the first IC device during the steps of identifying; and, comparing the profiles of the predetermined portions of the peripheral edge of the first and second IC devices to identify one of a gap between the profiles and an overlap between the profiles, if any.

4. 	Regarding Claims 13-18, the prior art failed to disclose or reasonably suggest the predetermined portion of the peripheral edge of the second IC device being retained adjacent to the predetermined portion of the peripheral edge of the first IC device during the steps of identifying; and means for comparing the profiles of the predetermined portions of the peripheral edge of the first and second IC devices to identify one of a gap between the profiles and an overlap between the profiles, if any.

Remarks:
The closest prior arts are Lin et al., (US 6768332 B2), and Nishihashi et al., US 6972202 B2. However, none of the reference teaches or suggest the claimed invention, for instance “comparing the profiles of .     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899